REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 10-13, 15-17, 19-22 are allowed.
Claims 1, 7, 10-13, 19,  and 21-22 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly grafting the impaired portion with a second branch of the plurality of branches to facilitate bidirectional signaling between the impaired portion and the second branch; grafting the impaired portion with the second branch using a graft; and controlling both of a first device connected to the impaired portion and a second device connected to the second branch from a non-grafted position to a grafted position, the non-grafted position preventing the bidirectional communication over the graft and the grafted position permitting the bidirectional communication over the graft.
	It is noted that the closest prior art, Wilhelm (US 6931005, Aug. 16, 2005) shows the access module through which the sink node is coupled to the ATM switching network is identified, a message is then sent to the access module requesting that the sink node be connected to the multicast tree.
	It is noted that the closest prior art, Muller et al. (US 8774059, Jul. 8, 2014) shows routers prune off branches in response to a leave message received from a client, and graft branches to the tree when a new client joins the multicast group requires bi-directional communication between the router connected to the client that wishes to join the multicast group, so that the client can send a join message to the network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464